                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                      CRIMINAL NO. 3:18-CR-00096-RJC-DSC


 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
                                                )
 v.                                             )                    ORDER
                                                )
 KIMBERLIE L. FLEMINGS,                         )
                                                )
                 Defendant.                     )



       THIS MATTER is before the Court on Defendant’s “Motion for Brady and Other Material

and Incorporated Memorandum of Law,” Doc. 44, “Motion to Preserve All Rough Notes Taken

by Government Agents,” Doc. 45 and “Motion for Specific Discovery,” Doc. 49 as well as the

“Government’s Consolidated Opposition to Defendant’s Pretrial Motions,” Doc. 47, and

“Government’s Response to Defendant’s Motion for Specific Discovery,” Doc. 53.

       Having fully considered the arguments, the record, and the applicable authority, the Court

finds that Defendant’s Motions should be DENIED.

       The Government credibly represents that it intends to comply with all discovery obligations

including the Supreme Court mandates in Brady and Giglio, this District’s Standard Criminal

Discovery Order, and the Government’s expanded file discovery policy.

       Based upon the foregoing, the Court finds that the Government is in compliance with its

obligations under Brady. Consequently, Defendant’s “Motion for Brady and Other Material and

Incorporated Memorandum of Law,” Doc. 44, is DENIED.
       Defendant’s Motion to require the Government to preserve all rough notes is contrary to

Fourth Circuit precedent and this District’s Standard Criminal Discovery Order. Defendant argues

that “such writings may contain valuable information which would be useful to Defendant at trial.”

Doc. 47 at 3. However, the Standard Criminal Discovery Order provides that “the government

need not preserve the rough interview notes of a government agent once the notes have been

incorporated in a formal report.” Order at ¶11 citing United States v. Hinton, 719 F.2d 711 (4th

Cir. 1983) (recognizing that the Government is not required to disclose rough interview notes that

later become part of a final report). Based upon the foregoing, Defendant’s “Motion to Preserve

All Rough Notes Taken by Government Agents,” Doc. 45, is DENIED.

        Defendant’s “Motion for Specific Discovery,” Doc. 49, requests that the Government

provide specific discovery related to an automobile loan with Digital Federal Credit Union in June

2016. The Government credibly represents that it has provided Defendant with all information in

its possession related to this loan application as required by the Standard Criminal Discovery

Order. Consequently, Defendant’s “Motion for Specific Discovery,” Doc. 49, is DENIED.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                 Signed: October 11, 2018
